Pish, J.
Where a mortgagee consented to the sale of the mortgaged property by the mortgagor, with the understanding between the mortgagee, the mortgagor, and the purchaser, that the purchaser should give his note to the mortgagor with a given person thereon as surety for the purchase-price of the property, that the mortgagor should indorse the note to the mortgagee, and that upon its payment it should be credited on the mortgage, and the sale was made, the note given, and indorsed by the mortgagor to the mortgagee, in pursuance of such arrangement, the mortgagee taking the *840note before maturity and without notice of any defects in the property sold, held, that in a suit brought by the mortgagee on the note against the maker and the surety, failure of consideration could not be set up as a defense.
Argued November 18,
Decided December 15, 1898.
Complaint. Before J. F. DeLacy, judge pro hac vice. Tel-fair superior court. April term, 1898.
E. jD. Graham, for plaintiff in error.
Eason & McRae, contra.

Judgment affirmed.


All the Justices concurring.